Walton, J.
Regarding the law as settled that when supplies are furnished a pauper continuously, one notice by the town furnishing them to the town chargeable is suffi*39cient, under certain circumstances, to authorize a recovery for a period of time commencing three months before the notice was given and ending at the date of the writ, provided the suit is commenced within two years from the time when the cause of action first accrues, the only question presented in this case is whether more than one notice is necessary when the supplies furnished during that time are not continuous, but only occasional. We think not. We think no inconvenience will result from holding that a single notice in such cases will be as effectual when the supplies are not continuous as when they are. This view of the law has been sustained by the Supreme Court of Massachusetts, and we think it is a reasonable one. Attleborough v. Mansfield, 15 Pick., 19. We must not be understood as determining that one notice will be sufficient in all cases. We only determine that one notice will be as effectual when the supplies are occasional-as when they are continuous.

Judgment for plaintiffs.

Appleton, C. J., Cutting, Davis, Kent and Dickerson, JJ., concurred.